UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 September 1, 2015 Date of report (Date of earliest event reported) Condor Hospitality Trust, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) Supertel Hospitality, Inc. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 1, 2015, Condor Hospitality Trust, Inc. (the “Company”) announced that Arinn Cavey will join the Company as Chief Accounting Officer.Ms. Cavey, age 35, has been employed with KPMG LLP since September 2002, and is currently an Audit Senior Manager.She has extensive audit experience in the consumer and industrial markets industries.She has provided professional audit services to publicly-held SEC registrants in accordance with PCAOB requirements and U.S. GAAP as well as to private companies in accordance with AICPA requirements.She will receive an annual salary of $155,000 and will be eligible for annual bonuses of up to 10% of her annual salary based on individual performance and company performance.She will also be eligible to participate in a future restricted stock plan if implemented by the Company. Patrick Beans, Senior Vice President and Treasurer, will assist in transition of duties to Arinn Cavey and will be leaving the Company during the Fall of 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Condor Hospitality Trust, Inc. Date:September 1, 2015 By:/s/Corrine L. Scarpello Name: Corrine L. Scarpello Title:Chief Financial Officer
